 



Exhibit 10.7(vii)
(LOGO) [w40222w4022200.gif]          TopSpin Medical (Israel) Ltd.

     
To:
  September 25th, 2007

Mr. Erez Golan
   

Re: Termination Notice
Dear Erez,
Following our conversation from today, and in accordance with an approval of the
Board of Directors of TopSpin Medical (Israel) Ltd. (the “Company”) in a meeting
held earlier today, we hereby approve in writing the agreements reached by
mutual agreement, as follows:

1.   In accordance with Section 8.1 of your Employment Agreement, dated December
9th, 2002, as amended (the “Employment Agreement”), I hereby notify you of the
termination of your employment with the Company.   2.   Such termination shall
be effective upon the completion of a three month period commencing from this
date, ending December 25th, 2007 (the “Notice Period”).   3.   Notwithstanding
the above, and as agreed, starting October 1st, 2007, you will cease to act as
the President and Chief Executive Officer of the Company, the President and
Chief Executive Officer of TopSpin Medical, Inc., the Company’s parent company
(the “Corporation”) and as a director and Chief Executive Officer in TopSpin
Urology Ltd., a subsidiary of the Corporation. For the avoidance of doubt,
during the entire Notice Period, the Company shall continue to pay you the
Salary, social and fringe benefits and other rights and benefits as were paid or
provided during your term of employment, in accordance with Section 8.3 of the
Employment Agreement.   4.   In addition to the payments detailed in Section 3
above, you shall be entitled to receive the following:

  4.1.   Immediately after the termination of your employment with the Company,
and provided that during the Notice Period you: (a) assisted the Company until
such date to advance the clinical protocol for the IVMRI in connection with
clinical data collection in Post Marketing Surveillance studies; (b) signed the
form of waiver attached in Exhibit A hereto; and (c) have entered into
Consulting Agreement on the date hereof you shall receive a one-time bonus of
$20,000.     4.2.   Pursuant to the terms of the Employment Agreement you are
entitled to receive, on September 30, 2008, one time payment of US$10,000,
provided you provide services to the Company at such time. Notwithstanding the
above, you shall be entitled to receive the above payment of US$10,000
immediately after the termination of your employment with the Company.     4.3.
  You shall be solely responsible for payment of any tax resulting from any
payment made pursuant to this Section 4, and any such payment will be subject to
withholding of taxes and compulsory payments as required pursuant to any
applicable law.

 



--------------------------------------------------------------------------------



 



We would like to thank you for years of dedicated service to the Company, and
for being a crucial part of its success. We wish you all the best in the future,
and look forward to future collaboration.
Please confirm your consent to the abovementioned by returning an executed copy
of this letter.

                  /s/ Neil Cohen /s/ Eyal Kolka       TopSpin Medical (Israel)
Ltd.      By: Neil Cohen, Eyal Kolka     

I confirm and agree to the above:
/s/ Erez Golan
Erez Golan

 



--------------------------------------------------------------------------------



 



Exhibit A:
Date:                     
To:
TopSpin Medical Inc. (the “Parent Company”)
TopSpin Medical (Israel) Ltd. (the “Company”)

1.   I, the undersigned, Erez Golan (“Golan”) acknowledges and confirms that I
currently own                shares of common stock of the Parent Company, and
options to purchase up to additional                shares of common stock of
the Parent Company at a price of $0.1503 per share.   2.   On the date hereof, I
am entitled to receive from the Company an aggregate amount of                .
  3.   In consideration for the payments described in Section 2, and subject to
Golan’s entitlement to: (a) the securities detailed in Section 1; (b) his
entitlement to receive the additional amounts detailed in Section 4 of the
Termination Notice executed by Golan and the Company on September 25th, 2007;
(c) any payments due to Golan pursuant to the Consulting Agreement executed
between Golan and the Company on September 25th, 2007; and (d) transfer to
Golan’s ownership his Manager’s Insurance policy and Education Fund, Golan, on
behalf of himself and his agents, representatives, attorneys, assigns, heirs,
executors, and administrators, fully releases each of the Company Released
Parties (as herein defined) from any and all liability, claims, demands,
actions, causes of action, suits, grievances, debts, sums of money, agreements,
promises, damages, costs, expenses, attorneys’ fees, and remedies of any type
(“Loss”), regarding any act or failure to act that occurred up to and including
the date on which Golan signs this release, including, without limitation, any
claims arising or that arose or may have arisen out of or in connection with
Golan’s employment with the Company and the expiration of his non-vested shares
of stock of the Parent Company, pursuant to that certain Option Agreement dated
January 7, 2007, as amended on February 20, 2007, February 27, 2007 and
September 25, 2007.       In addition, and subject to Golan’s entailment as
specifically detailed above, Golan, on behalf of himself and his agents,
representatives, attorneys, assigns, heirs, executors, and administrators,
hereby absolutely, unconditionally and irrevocably, covenants and agrees with
and in favor of each Company Released Party, individually or collectively, will
not assert, file, prosecute, maintain, commence or institute (or sponsor or
facilitate any person in connection with the foregoing), any complaint or
lawsuit or any legal, equitable or administrative or disciplinary proceeding of
any nature (“Claim”), against any Company Released Party on the basis of any
claim released, remised and discharged as detailed above.       Notwithstanding
the above, the foregoing release and covenant not to sue shall not apply with
respect to any Loss incurred by Golan as the result of any Claim by Company
Released Party or any third party initiated against Golan, only with respect to
the specific matters included in such Claim (the “Non Released Matters”), and in
such case the above waiver and covenant not to sue shall be in no force and
effect solely with respect to the Loss and such Non Released Matters, and solely
in order to eneble Golan to defense such Claim.

 



--------------------------------------------------------------------------------



 



4.   As used herein, the term “Company Released Parties” shall mean the Company
and the Parent Company and any of their present, former or future shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives and their respective
successors or assignees.

            Sincerely yours,


Erez Golan
                       

 